Order entered January 25, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00044-CV

                           IN THE INTEREST OF C.P., A CHILD

                      On Appeal from the 469th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 469-30012-2018

                                            ORDER
       Before the Court is appellant’s January 14, 2019 unopposed motion for an extension of

time to file a notice of appeal. We GRANT the motion. The notice of appeal filed in the trial

court on January 10, 2019 is deemed timely for jurisdictional purposes.

       This accelerated appeal involves the termination of appellant’s parental rights. The

appellate record is overdue. The district clerk and court reporter have informed the Court that

they have not filed their respective records due to nonpayment. On January 22nd, appellant filed

a motion to extend the time to file the clerk’s and reporter’s records. Appellant explains in the

motion that she filed an affidavit of indigency in the trial court on February 5, 2018. Texas Rule

of Civil Procedure 145 provides that “[a] party who files a Statement of Inability to Afford

Payment of Court Costs cannot be required to pay costs except by order of the court[.]” See TEX.

R. CIV. P. 145. Because nothing before this Court reflects the trial court has ordered appellant to
pay costs, we GRANT the motion to the extent that we ORDER the clerk’s and reporter’s

records be filed no later than February 5, 2019.

       Also before the Court is appellant’s January 22nd motion for an extension of time to

remit this Court’s filing fee. In light of appellant’s affidavit of indigence, we DENY the motion

as moot.

       We DIRECT the Clerk of this Court to send a copy of this order to Lynne Finley, Collin

County District Clerk, Stephanie Hunn, Official Court Reporter for the 469th Judicial District

Court, and all parties.

                                                    /s/    BILL WHITEHILL
                                                           JUSTICE